Gonzalez v O Tembelis Trans, Inc. (2020 NY Slip Op 03750)





Gonzalez v O Tembelis Trans, Inc.


2020 NY Slip Op 03750


Decided on July 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2020

Manzanet-Daniels, J.P., Gische, Kern, Oing, González, JJ.


11764 157389/12

[*1] Luis Gonzalez, Plaintiff-Respondent,
vO Tembelis Trans, Inc., et al., Defendants, Galaxy Towers, Inc., et al., Defendants-Appellants.


Stonberg Moran, LLP, New York (Carmen L. Borbon of counsel), for appellants.
Cellino & Barnes, Garden City (John E. Lavelle of counsel), for respondent.

Order, Supreme Court, New York County (Adam Silvera, J.), entered December 20, 2019, which, insofar as appealed from, denied the motion of defendants Galaxy Towers, Inc. and Jamie Solis for summary judgment dismissing the complaint as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendants established their prima facie entitlement to judgment as a matter of law by showing that plaintiff violated Vehicle and Traffic Law § 1214 by opening the door of the taxi cab in which he was a passenger into the side of the passing bus driven by defendant Solis after the front of the bus had passed (see Perez v Steckler, 157 AD3d 445 [1st Dept 2018]; Montesinos v Cote, 46 AD3d 774 [2d Dept 2007]).
In opposition to defendants' showing that Solis was not negligent in connection with the accident, plaintiff failed to raise a triable issue of fact (see Smith v City of New York, 179 AD3d 500, 501 [1st Dept 2020]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2020
CLERK